      Case 6:18-cr-06089-DGL-JWF Document 132 Filed 03/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     18-CR-6089L
                       v.


ANTHONY E. MCINTYRE,

                              Defendant.
________________________________________________



       Defendant Anthony E. McIntyre (“McIntyre”) was convicted after trial of narcotics offenses

and being a felon in possession of a firearm. On January 23, 2020, this Court sentenced McIntyre

principally to a term of 86 months imprisonment, which he is presently serving at Lewisburg USP.

McIntyre still has approximately 3 years left to serve on the sentence.

       McIntyre has appealed his conviction and it remains pending before the United States Court

of Appeals for the Second Circuit. Because of that appeal, this Court lacks jurisdiction to entertain

motions on the case.

       McIntyre, through counsel, has filed a motion (Dkt. #123) for an Indictive Ruling. Counsel

moves pursuant to Fed. R. Crim. P. 37(a) and asks this Court to issue an “indictive ruling” that the

Court would grant a sentence reduction for compassionate release under 18 U.S.C. § 3582(c) if the

Court of Appeals were to remand the case solely for that purpose. Rule 37 provides the Court with

several options on motions filed while an appeal is pending. The Court could defer ruling in the

motion for compassionate release, render an “indicative ruling” that it would grant the motion, or it

could simply deny the motion on the merits.
      Case 6:18-cr-06089-DGL-JWF Document 132 Filed 03/17/21 Page 2 of 4




        The Government has filed a Response (Dkt. #128) to the motion urging the Court, pursuant

to Fed. R. Crim. P. 37(a) to deny the motion. The Probation Department for the Western District of

New York has filed its Report (Dkt. #129) relative to McIntyre and the status of matters at

Lewisburg USP.

        After considering the pleadings, and authority pursuant to 18 U.S.C. § 3582(c), the

sentencing factors under 18 U.S.C. § 3553(a), I elect, pursuant to Fed. R. Crim. P. 37(a), to deny the

motion for compassionate release.

        Although McIntyre has apparently exhausted his administrative remedies as required by

statute, it does not appear that he is entitled to the release that he seeks. First of all, the motion is

based on the serious COVID-19 pandemic which has affected the public and certainly inmates for

the past year. Simply because there is the pandemic, though, does not warrant, by itself, the release

of inmates sentenced for serious crimes to significant terms of imprisonment. The test is whether the

inmate has established extraordinary and compelling reasons for a sentence reduction and the burden

is on the inmate.

        After reviewing all the factors, I believe McIntyre has failed to establish extraordinary and

compelling reasons for his early release. McIntyre is relatively young, 38 years old, and is classified

at the Bureau of Prisons at the lowest medical care level: Level 1. According to the Probation

Report, in the original Presentence Report, McIntyre himself reported that he is in good health with

only minor medical problems, including high blood pressure, which is treated with medication. That

Report, as well as the Government’s Response, also indicates that McIntyre declined to receive the

COVID-19 vaccine on January 25, 2021, when it was offered to him at the facility.

        In his present motion, McIntyre contends that he is obese and has hypertension. It does

appear that McIntyre has gained some weight while incarcerated. That weight gain is of course


                                                   2
      Case 6:18-cr-06089-DGL-JWF Document 132 Filed 03/17/21 Page 3 of 4




something McIntyre can control. There apparently have been times when McIntyre’s blood pressure

has spiked, but it appears to be readily controlled with medication, which he is now consistently

receiving. In sum, after reviewing the papers and the medical records that have been provided, it

does not appear that McIntyre has established that his medical condition is so dire that he has

established extraordinary and compelling reasons for early release. In addition, it is not apparent

why McIntyre refused to take the vaccine if he was truly concerned that his health might be

compromised at the institution. Vaccines have been deemed to be safe and effective and although an

inmate is not required to take a vaccine, that declination is a factor for this Court to consider as to

whether the inmate has established extraordinary and compelling reasons for release from prison.

        The facility where McIntyre is housed has had a significant number of inmates test positive

for the virus. According to the Report from Probation, all have recovered and there have been no

inmate or staff deaths. It also appears that the Bureau of Prisons is taking steps daily to deal with the

virus in the prison setting.

        The Court must also consider the sentencing factors under 18 U.S.C. § 3553(a) in

determining whether this defendant should receive early release. The Government suggests, and this

Court agrees, that McIntyre does not fare well under this test either. He has a lengthy criminal

record involving narcotics and several firearms violations. He was previously convicted of being

a-felon-in-possession in 2007 and yet, once again, was convicted and is now sentenced again on that

same charge. He also violated the terms of supervised release on that initial conviction.



                                           CONCLUSION

        Pursuant to Fed. R. Crim. P. 37(a), the Court denies Anthony McIntyre’s request for an

indicative ruling that the Court would grant defendant’s motion for compassionate release pursuant


                                                   3
     Case 6:18-cr-06089-DGL-JWF Document 132 Filed 03/17/21 Page 4 of 4




to 18 U.S.C. § 3582(c). Rather, pursuant to Fed. R. Crim. P. 37(a), the Court hereby DENIES

McIntyre’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c).

       IT IS SO ORDERED.



                                    _______________________________________
                                             DAVID G. LARIMER
                                           United States District Judge
Dated: Rochester, New York
       March 17, 2021.




                                              4
